— In a proceeding for leave to serve a late notice of claim pertaining to an accident which occurred in Orange County, the defendants appeal from so much of an order of the Court of Claims, entered September 25, 1980, as granted permission to file a late notice against the New York State Thruway Authority. Order affirmed insofar as appealed from, with $50 costs and disbursements. The case of Bay Terrace Coop. Section IV v New York State Employees’ Retirement System (80 AD2d 571) should not be read as requiring compliance with all six criteria set forth in subdivision 6 of section 10 of the Court of Claims Act. Damiani, J. P., Lazer, Gibbons and Cohalan, JJ., concur.